Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This Office Action is made in reply to Application Serial Number 17/453,996 filed November 8, 2021.  As originally filed, Claims 1 – 20 are presented for examination.


Claim Objections
Claim 15 is objected to because of the following informalities:  
“perform operations comprising: comprising:” in ll. 2 – 3 should apparently be – perform operations comprising:  --.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite “during the time period, monitoring, …, for reception of a signal from a remote control device, the signal resulting from an action performed on the remote control device by a user, the signal including a command to record content”, (Claim 1 lines 4 – 7).  The instant specification indicates that the system “monitors for an environmental signal ( e.g., motion indication signal from a remote control device, ambient lighting signal, ambient noise signal)”, ([0013]) and further clarifies that the digital receiver 102 monitors for the motion indication signal from the remote control device 106 ([0021]) and the remote control module 204 monitors for a motion indication signal from the remote control device 106 ([0030 and [0041]).  The instant specification also discloses that “a determination is made as to whether a motion indication signal has been received from the remote control device 102”, ([0041]).  However, the instant specification is silent regarding the system monitoring for a signal including a command to record content, as claimed.  While the instant specification discloses that the digital receiver is configured to receive commands from the remote control device and the commands include instructions to fast forward, rewind, stop, record and pause digital content, ([0018]), there is no disclosure regarding monitoring for a command to record content, as claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 - 6, 8 - 13 and 15 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gossweiler et al., US Pub. 2008/0271078 A1 (hereinafter Gossweiler) in view of Brown et al., US Pub. 2017/0068511 A1 (hereinafter Brown) and Tidwell, US Pub. 2013/0276022 A1 (hereinafter Tidwell).

In regards to Claim 1, Gossweiler discloses a method comprising:
identifying a time period during presentation of first content in which to provide recommendation of second content that is related to the first content (Gossweiler: Fig. 1A and [0023], where it is determined that a break is about to occur in the program [first content], such as the end of the program [a time period]; [0026] – [0027], where at the end of a program, an electronic program guide may be displayed and may include highlighted programs which are most relevant to the user where the relevance of programs may be determined based on categorization of the program that is ending; [0028], where suggesting related and relevant programs [second content that is related to the first content, i.e. the program that is ending] may provide benefits in various implementations);
based on the identified time period, generating the recommendation of the second content (Gossweiler: Fig. 1A and [0031], where a momentary program guide [recommendation of the second content] may appear at a set time, such as a few minutes before the end of the current running program [based on the identified time period]; Fig. 1A and [0023], where it is determined that a break is about to occur in the program, such as the end of the program); and 
providing the recommendation of the second content based on the identified time period (Gossweiler: Fig. 1A and [0037], where a few minutes before the end of the episode, the momentary program guide 104 appears, listing suggestions for programs that are being broadcast in the near future, i.e. a previously recorded episode of The Simpsons sing the user is currently watching The Simpsons).
But Gossweiler fails to explicitly disclose during the time period, monitoring, by one or more hardware processors, for reception of a signal from a remote control device, the signal resulting from an action performed on the remote control device by a user.
Brown from a similar endeavor teaches during the time period, monitoring, by one or more hardware processors, for reception of a signal from a remote control device, the signal resulting from an action performed on the remote control device by a user (Brown: Figs. 5LL and 5MM and [0282] – [0283], where user input such as a button press of the remote control is received [monitoring for reception of a signal from a remote control device] while the ending credit is displayed [during the time period]).
Because conventional methods for providing audiovisual feedback are limited which may require the user to undo certain operations causing more time to be used and wasted energy, there is a need for more effective methods and interfaces for providing audiovisual feedback, (Brown: [0004] – [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gossweiler in view of Brown to provide interfaces that reduce the number, extent, and/or nature of the inputs from a user and produce a more efficient human-machine interface, (Brown: [0005]).
But Gossweiler and Brown fail to explicitly disclose the signal including a command to record content; based on reception of the signal, generating the recommendation of the second content; and providing the recommendation of the second content based on reception of the signal.
Tidwell from a similar endeavor teaches the signal including a command to record content (Tidwell: [0154] – [0155], where user selects a media functionality option to record content [command to record content]); 
based on reception of the signal, generating the recommendation of the second content (Tidwell: [0154] – [0155], where a determination of whether a related content has been previously stored at a storage entity associated to the user device, i.e. the system may determine whether other instances of the series are already recorded on the user’s device); and 
providing the recommendation of the second content based on reception of the signal (Tidwell: [0154] – [0155], where a message enabling the user to tune to the recorded previous episode is provided).
Because there are so many viewing options for a user, it is often difficult for a viewer to remember on which network a given show is appearing, and/or the date and time for a particular event (Tidwell: [0012]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gossweiler and Brown in view of Tidwell to relieve the viewer from having to schedule various activities such as tuning, viewing, and/or recording relating to delivered content (Tidwell: [0014]).  The system suggests viewing related content when a request to record content is made by a user, (Tidwell: [0154]).
	
	

Regarding Claim 2, the combined teaching of Gossweiler, Brown and Tidwell discloses the method of claim 1, wherein the time period comprises a time prior to the end of the first content (Gossweiler: Fig. 1A and [0037], where a few minutes before the end of the episode).

Regarding Claim 3, the combined teaching of Gossweiler, Brown and Tidwell discloses the method of claim 1, wherein the identifying is based on a content length and content type (Gossweiler: [0037], where the momentary program guide appears a few minutes before the end of the episode, if the content is an episode of The Simpsons; [0041] - [0042], where the momentary program guide may be triggered to appear near the end of the current sports program, such as when less than two minutes remain on the clock for a football or basketball game or when a break, such as half time or a commercial break, is about to happen).

Regarding Claim 4, the combined teaching of Gossweiler, Brown and Tidwell discloses the method of claim 1, wherein the recommendation of the second content comprises a set of recommended second content (Gossweiler: [0037], where the momentary program guide lists suggestions for programs that are being broadcast in the near future and related programs that may have been previously recorded on the user’s PVR, i.e. other episodes of a show that is just ending).

Regarding Claim 5, the combined teaching of Gossweiler, Brown and Tidwell discloses the method of claim 1, wherein the action performed on the remote control device comprises a selection of a button on the remote device (Brown: [0282], where user input is a button press on the remote control).

Regarding Claim 6, the combined teaching of Gossweiler, Brown and Tidwell discloses the method of claim 1, wherein the first content comprises a live broadcast (Gossweiler: Fig. 1B and [0041], where a program guide can be displayed overlaid on a sports-related program which is live).
	

In regarding Claim 8, Gossweiler discloses a system comprising:
one or more hardware processors (Gossweiler: [0009], where a processor); and 
memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (Gossweiler: [0007], where a computer-readable media having instructions recorded thereon, such that when the instructions are executed, actions are performed) comprising: 
identifying a time period during presentation of first content in which to provide recommendation of second content that is related to the first content (Gossweiler: Fig. 1A and [0023], where it is determined that a break is about to occur in the program [first content], such as the end of the program [a time period]; [0026] – [0027], where at the end of a program, an electronic program guide may be displayed and may include highlighted programs which are most relevant to the user where the relevance of programs may be determined based on categorization of the program that is ending; [0028], where suggesting related and relevant programs [second content that is related to the first content, i.e. the program that is ending] may provide benefits in various implementations);
based on the identified time period, generating the recommendation of the second content (Gossweiler: Fig. 1A and [0031], where a momentary program guide [recommendation of the second content] may appear at a set time, such as a few minutes before the end of the current running program [based on the identified time period]; Fig. 1A and [0023], where it is determined that a break is about to occur in the program, such as the end of the program); and 
providing the recommendation of the second content based on the identified time period (Gossweiler: Fig. 1A and [0037], where a few minutes before the end of the episode, the momentary program guide 104 appears, listing suggestions for programs that are being broadcast in the near future, i.e. a previously recorded episode of The Simpsons sing the user is currently watching The Simpsons). 
But Gossweiler fails to explicitly disclose during the time period, monitoring for reception of a signal from a remote control device, the signal resulting from an action performed on the remote control device by a user. 
Brown from a similar endeavor teaches during the time period, monitoring for reception of a signal from a remote control device, the signal resulting from an action performed on the remote control device by a user (Brown: Figs. 5LL and 5MM and [0282] – [0283], where user input such as a button press of the remote control is received [monitoring for reception of a signal from a remote control device] while the ending credit is displayed [during the time period]).
Because conventional methods for providing audiovisual feedback are limited which may require the user to undo certain operations causing more time to be used and wasted energy, there is a need for more effective methods and interfaces for providing audiovisual feedback, (Brown: [0004] – [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gossweiler in view of Brown to provide interfaces that reduce the number, extent, and/or nature of the inputs from a user and produce a more efficient human-machine interface, (Brown: [0005]).
But Gossweiler and Brown fail to explicitly disclose the signal including a command to record content; based on reception of the signal, generating the recommendation of the second content; and providing the recommendation of the second content based on reception of the signal.
Tidwell from a similar endeavor teaches the signal including a command to record content (Tidwell: [0154] – [0155], where user selects a media functionality option to record content [command to record content]); 
based on reception of the signal, generating the recommendation of the second content (Tidwell: [0154] – [0155], where a determination of whether a related content has been previously stored at a storage entity associated to the user device, i.e. the system may determine whether other instances of the series are already recorded on the user’s device); and 
providing the recommendation of the second content based on reception of the signal (Tidwell: [0154] – [0155], where a message enabling the user to tune to the recorded previous episode is provided).
Because there are so many viewing options for a user, it is often difficult for a viewer to remember on which network a given show is appearing, and/or the date and time for a particular event (Tidwell: [0012]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gossweiler and Brown in view of Tidwell to relieve the viewer from having to schedule various activities such as tuning, viewing, and/or recording relating to delivered content (Tidwell: [0014]).  The system suggests viewing related content when a request to record content is made by a user, (Tidwell: [0154]).


Regarding Claim 9, the combined teaching of Gossweiler, Brown and Tidwell discloses the system of claim 8, wherein the time period comprises a time prior to the end of the first content (Gossweiler: Fig. 1A and [0037], where a few minutes before the end of the episode).

Regarding Claim 10, the combined teaching of Gossweiler, Brown and Tidwell discloses the system of claim 8, wherein the identifying is based on a content length and content type (Gossweiler: [0037], where the momentary program guide appears a few minutes before the end of the episode, if the content is an episode of The Simpsons; [0041] - [0042], where the momentary program guide may be triggered to appear near the end of the current sports program, such as when less than two minutes remain on the clock for a football or basketball game or when a break, such as half time or a commercial break, is about to happen).

Regarding Claim 11, the combined teaching of Gossweiler, Brown and Tidwell discloses the system of claim 8, wherein the recommendation of the second content comprises a set of recommended second content (Gossweiler: [0037], where the momentary program guide lists suggestions for programs that are being broadcast in the near future and related programs that may have been previously recorded on the user’s PVR, i.e. other episodes of a show that is just ending).

Regarding Claim 12, the combined teaching of Gossweiler, Brown and Tidwell discloses the system of claim 8, wherein the action performed on the remote control device comprises a selection of a button on the remote device (Brown: [0282], where user input is a button press on the remote control).

Regarding Claim 13, the combined teaching of Gossweiler, Brown and Tidwell discloses the system of claim 8, wherein the first content comprises a live broadcast (Gossweiler: Fig. 1B and [0041], where a program guide can be displayed overlaid on a sports-related program which is live).


In regards to Claim 15, Gossweiler discloses a machine storage medium storing instructions that when executed by one or more hardware processors of a machine, cause the machine to perform operations (Gossweiler: [0007], where a computer-readable media having instructions recorded thereon, such that when the instructions are executed, actions are performed) comprising: comprising:
identifying a time period during presentation of first content in which to provide recommendation of second content that is related to the first content (Gossweiler: Fig. 1A and [0023], where it is determined that a break is about to occur in the program [first content], such as the end of the program [a time period]; [0026] – [0027], where at the end of a program, an electronic program guide may be displayed and may include highlighted programs which are most relevant to the user where the relevance of programs may be determined based on categorization of the program that is ending; [0028], where suggesting related and relevant programs [related to the first content, i.e. the program that is ending] may provide benefits in various implementations); 
based on the identified time period, generating the recommendation of the second content (Gossweiler: Fig. 1A and [0031], where a momentary program guide [recommendation of the second content] may appear at a set time, such as a few minutes before the end of the current running program [based on the identified time period]; Fig. 1A and [0023], where it is determined that a break is about to occur in the program, such as the end of the program); and 
providing the recommendation of the second content based on the identified time period (Gossweiler: Fig. 1A and [0037], where a few minutes before the end of the episode, the momentary program guide 104 appears, listing suggestions for programs that are being broadcast in the near future, i.e. a previously recorded episode of The Simpsons sing the user is currently watching The Simpsons).
But Gossweiler fails to explicitly disclose during the time period, monitoring for reception of a signal from a remote control device, the signal resulting from an action performed on the remote control device by a user. 
Brown from a similar endeavor teaches during the time period, monitoring for reception of a signal from a remote control device, the signal resulting from an action performed on the remote control device by a user (Brown: Figs. 5LL and 5MM and [0282] – [0283], where user input such as a button press of the remote control is received [monitoring for reception of a signal from a remote control device] while the ending credit is displayed [during the time period]).
Because conventional methods for providing audiovisual feedback are limited which may require the user to undo certain operations causing more time to be used and wasted energy, there is a need for more effective methods and interfaces for providing audiovisual feedback, (Brown: [0004] – [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gossweiler in view of Brown to provide interfaces that reduce the number, extent, and/or nature of the inputs from a user and produce a more efficient human-machine interface, (Brown: [0005]).
But Gossweiler and Brown fail to explicitly disclose the signal including a command to record content; based on reception of the signal, generating the recommendation of the second content; and providing the recommendation of the second content based on reception of the signal.
Tidwell from a similar endeavor teaches the signal including a command to record content (Tidwell: [0154] – [0155], where user selects a media functionality option to record content [command to record content]); 
based on reception of the signal, generating the recommendation of the second content (Tidwell: [0154] – [0155], where a determination of whether a related content has been previously stored at a storage entity associated to the user device, i.e. the system may determine whether other instances of the series are already recorded on the user’s device); and 
providing the recommendation of the second content based on reception of the signal (Tidwell: [0154] – [0155], where a message enabling the user to tune to the recorded previous episode is provided).
Because there are so many viewing options for a user, it is often difficult for a viewer to remember on which network a given show is appearing, and/or the date and time for a particular event (Tidwell: [0012]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gossweiler and Brown in view of Tidwell to relieve the viewer from having to schedule various activities such as tuning, viewing, and/or recording relating to delivered content (Tidwell: [0014]).  The system suggests viewing related content when a request to record content is made by a user, (Tidwell: [0154]).


Regarding Claim 16, the combined teaching of Gossweiler, Brown and Tidwell discloses the machine storage medium of claim 15, wherein the time period comprises a time prior to the end of the first content (Gossweiler: Fig. 1A and [0037], where a few minutes before the end of the episode).

Regarding Claim 17, the combined teaching of Gossweiler, Brown and Tidwell discloses the machine storage medium of claim 15, wherein the identifying is based on a content length and content type (Gossweiler: [0037], where the momentary program guide appears a few minutes before the end of the episode, if the content is an episode of The Simpsons; [0041] - [0042], where the momentary program guide may be triggered to appear near the end of the current sports program, such as when less than two minutes remain on the clock for a football or basketball game or when a break, such as half time or a commercial break, is about to happen).

Regarding Claim 18, the combined teaching of Gossweiler, Brown and Tidwell discloses the machine storage medium of claim 15, wherein the recommendation of the second content comprises a set of recommended second content (Gossweiler: [0037], where the momentary program guide lists suggestions for programs that are being broadcast in the near future and related programs that may have been previously recorded on the user’s PVR, i.e. other episodes of a show that is just ending).

Regarding Claim 19, the combined teaching of Gossweiler, Brown and Tidwell discloses the machine storage medium of claim 15, wherein the action performed on the remote control device comprises a selection of a button on the remote device (Brown: [0282], where user input is a button press on the remote control).

Regarding Claim 20, the combined teaching of Gossweiler, Brown and Tidwell discloses the machine storage medium of claim 15, wherein the first content comprises a live broadcast (Gossweiler: Fig. 1B and [0041], where a program guide can be displayed overlaid on a sports-related program which is live).


Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gossweiler in view of Brown and Tidwell as applied to claims 1 and 8 above, and further in view of Zhu et al., US Pub. 2014/0270683 A1 (hereinafter Zhu).


Regarding Claim 7, the combined teaching of Gossweiler, Brown and Tidwell discloses the method of claim 1.  But Gossweiler, Brown and Tidwell fail to explicitly disclose, wherein the monitoring further comprises monitoring for an environmental signal indicating a change in ambient noise level.
Zhu from a similar endeavor teaches wherein the monitoring further comprises monitoring for an environmental signal indicating a change in ambient noise level (Zhu: Fig. and [0028], where microphone module 132 captures audio from the ambient environment; [0029], where audio captured by the microphone module may also be used to determine context data, such as the noise levels of the ambient environment; [0055] audio captured by the microphone can determine whether a user is excited or disappointed with a piece of content by detecting positive words or negative words spoken by the user while the user is watching the piece of content; [0063] Based on the microphone log, the frequency and duration that one or more users is talking about a piece of content playing on the electronic device can be determined).
Content recommendation systems provide content recommendation to a user, (Zhu: [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gossweiler, Brown and Tidwell in view of Zhu to capture audio from the ambient environment including words spoken by one or more users viewing content, (Zhu: [0028] – [0029]).  The ambient noise level can be an indication of user engagement in the content, (Zhu: [0033] – [0035]).


Regarding Claim 14, the combined teaching of Gossweiler, Brown and Tidwell discloses the system of claim 8. But Gossweiler, Brown and Tidwell fail to explicitly disclose, wherein the monitoring further comprises monitoring for an environmental signal indicating a change in ambient noise level.
Zhu from a similar endeavor teaches wherein the monitoring further comprises monitoring for an environmental signal indicating a change in ambient noise level (Zhu: Fig. and [0028], where microphone module 132 captures audio from the ambient environment; [0029], where audio captured by the microphone module may also be used to determine context data, such as the noise levels of the ambient environment; [0055] audio captured by the microphone can determine whether a user is excited or disappointed with a piece of content by detecting positive words or negative words spoken by the user while the user is watching the piece of content; [0063] Based on the microphone log, the frequency and duration that one or more users is talking about a piece of content playing on the electronic device can be determined).
Content recommendation systems provide content recommendation to a user, (Zhu: [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gossweiler, Brown and Tidwell in view of Zhu to capture audio from the ambient environment including words spoken by one or more users viewing content, (Zhu: [0028] – [0029]).  The ambient noise level can be an indication of user engagement in the content, (Zhu: [0033] – [0035]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Navarro, US Pub. 2016/0127783 A1 discloses recommending a different episode of the same series if a user is currently watching an episode of a science fiction themed media content series, ([0079]).

DeCamp, US Pub. 2009/0158350 A1 discloses that after a user has viewed at least a portion of a recommended media content, the user may be presented with an option to record an entire version of the recommendation, another episode of the recommendation, or an entire series, ([0014]).


Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421